Citation Nr: 0422824	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-29 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for sleeping sickness 
or encephalitis causing loss of memory and thought process.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to June 
1964 and was discharged under honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Des Moines, 
Iowa, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for sleeping sickness or encephalitis 
causing loss of memory and thought process.  The decision on 
appeal also determined that new and material evidence had 
been submitted to reopen a previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The claim was reopened and denied on the 
merits in a de novo review. 


FINDINGS OF FACT

1.  The veteran does not currently have a diagnosis of 
sleeping sickness or encephalitis.

2.  The veteran's diagnosis of cognitive impairment not 
otherwise specified was not shown in active service or for 
many years thereafter.

3.  The probative and competent medical evidence of record 
establishes that the veteran's diagnosis of cognitive 
impairment not otherwise specified has not been linked to 
service on any basis.

4.  In an unappealed rating decision dated in June 1993, 
entitlement to service connection for PTSD was denied.  


5.  In an unappealed rating decision dated in November 2001, 
the claim to reopen the issue of entitlement to service 
connection for PTSD was denied.

6.  The veteran submitted a claim to reopen the issue of 
entitlement to service connection for PTSD in January 2002.

7.  In rating decision dated in July 2002, the claim of 
entitlement to service connection for PTSD was reopened and 
denied on the merits.

8.  The additional evidence submitted to the RO pursuant to 
the January 2002 application to reopen and reviewed by the RO 
in its July 2002 rating decision had not been previously 
submitted to agency decisionmakers, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, is of such 
significance that it mandates consideration in order to 
fairly decide the merits of the claim of entitlement to 
service connection for PTSD.

9.  The veteran's records include a medical diagnosis of PTSD 
and medical evidence of a nexus between diagnosed PTSD and a 
combat-related stressors.

10.  The veteran did not engage in combat with the enemy.

11.  There is no credible evidence that supports any of the 
veteran's accounts regarding his alleged stressors that he 
purports to have experienced during active service.


CONCLUSIONS OF LAW

1.  The veteran's diagnosis of cognitive impairment not 
otherwise specified was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  New and material evidence has been received regarding the 
previously denied claim of service connection for PTSD; that 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a) (2003).

3.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The RO has provided the appellant with express notice of the 
provisions of the VCAA in correspondence dated in October 
2003, in which it provided the appellant with an explanation 
of how VA would assist him in obtaining necessary information 
and evidence.  The appellant has been made aware of the 
information and evidence necessary to substantiate the claims 
on appeal and has been provided opportunities to submit such 
evidence, including any medical records that may be in his 
possession.  

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claims during the 
course of this appeal.  Finally, no additional, relevant 
evidence has been identified that has not otherwise been 
requested or obtained.  The Board has reviewed the claims 
file and observes that the veteran's service medical records 
for his period of active duty VA and private medical records 
showing treatment from 1970 to 2004 have been obtained and 
associated with the record.  Although no VA examinations were 
conducted with regard to the claims on appeal, the record is 
replete with psychiatric counseling and treatment reports 
that establish that the veteran has a current diagnosis of 
PTSD linked to his alleged in-service stressors, thereby 
making a formal psychiatric examination unnecessary for 
purposes of adjudication of this claim.  Similarly, the 
completeness of the evidence with respect to the veteran's 
service medical records and the current medical records 
provide the Board with sufficient facts to adjudicate the 
claim for VA compensation for sleeping sickness and 
encephalitis.  At his hearing before the Board in April 2004, 
the veteran reported that he is currently in receipt of 
Social Security Administration (SSA) benefits.  The Board 
notes that the veteran's SSA records have not been associated 
with the record.  Notwithstanding their absence, the Board 
finds that they are not vital to, nor outcome-determinative 
of the veteran's claims as they would only serve to show a 
current diagnosis, or lack thereof, of the claimed 
disabilities at issue and would not, by themselves or in 
conjunction with the other evidence, authenticate the 
veteran's claimed stressors or establish a nexus between his 
claimed disabilities and his period of military service.  As 
previously stated, the Board finds that the record is 
sufficiently developed in this regard to subject the claims 
to appellate adjudication.  

Therefore, the Board concludes that the appellant has been 
notified of the evidence and information necessary to 
substantiate his claims, and has been notified of VA's 
efforts to assist with the claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.

Factual Background

The veteran's service medical records show that he was normal 
on evaluation of his head and his psychiatric and 
neurological system on entrance examination in March 1959.  
On his medical history questionnaire that accompanied this 
examination he denied having any memory loss of amnesia.

A May 1963 examination for an extension of enlistment shows 
that the veteran was   normal on evaluation of his head and 
his psychiatric and neurological system. 

The veteran's service medical records show that during the 
period from 1962 to 1963 he had difficulty staying awake 
during training classes and while on duty.  The veteran was 
examined to rule out narcolepsy and the reports of these 
examinations show that no psychiatric or organic diagnosis 
could be determined that would explain the veteran's 
symptoms.  

The veteran's records show that he was disciplined for 
episodes of misbehavior and misconduct in 1963.  In July 1963 
and August 1963, he was placed under psychiatric observation 
to determine if there was a psychiatric component to his 
behavior.  However, these records show no evidence of a 
psychosis or neurosis and he was deemed to be psychiatrically 
fit for whatever administrative action was deemed appropriate 
for his conduct.

On separation examination in May 1964, the veteran was normal 
on evaluation of his head and his psychiatric and 
neurological system on entrance examination in March 1959.  

In January 2002, the veteran filed a claim for VA 
compensation for "sleeping sickness" and encephalitis 
manifested by memory loss and impaired thought.  According to 
the veteran, he had a history of treatment for sleeping 
sickness during active duty and was also treated for sleeping 
sickness and encephalitis in 1992 to 1993.  The veteran's 
post-service medical records include private psychiatric 
assessment records associated with his arrests for criminal 
behavior dated in October 1970, October 1972, and November 
1972.  These records show that the veteran was diagnosed 
during these dates with habitual excessive drinking and an 
explosive personality, a passive-aggressive personality with 
immature sexual identification, and an antisocial 
personality.

VA medical records dated from 2001 to 2004 show that the 
veteran was diagnosed with PTSD associated with various 
alleged stressors that he purported to have been exposed to 
during active duty, and also cognitive impairment not 
otherwise specified.  A few treatment notes show that the 
veteran reported a history of having been kicked in the head 
by a horse.  The claims file shows that the veteran presented 
hearing testimony before the Board in April 2004, and also 
submitted written statements during the course of his claim, 
in which he reported experiencing the following stressors 
during his period of active duty:

(1.)  In December 1959, while stationed stateside 
at the United States Navy base in Treasure 
Island, San Francisco, the veteran was the victim 
of a prank in which he was handcuffed to his bed.  
The keys to the cuffs were not immediately 
available and, according to the veteran, the cuff 
on one hand was on too tight and cut off 
circulation to his hand such that a doctor 
considered amputation of this hand.  The key was 
found before this surgical procedure became 
necessary but the veteran was very fearful at the 
thought that he could have lost his hand.

(2.)  In or around 1960 to 1961, while assigned 
to the 1st Landing Support Company, the veteran 
and his unit participated in a training exercise 
involving the landing of Marine amphibious 
vehicles at Camp Del Mar, California.  The 
veteran reported that he witnessed one amphibious 
vehicle sink beneath the waters of the Del Mar 
Boat Basin and failed to resurface.  The Marines 
trapped within the vehicle perished and a Navy 
diver who went down below to rescue vehicle's 
crew also died in the attempt.

(3.)  In or around 1960 to 1961, while assigned 
to the 1st Landing Support Company at Camp Del 
Mar, California, the veteran was attempting to 
hook a steel cargo basket beneath a hovering 
helicopter.  The helicopter struggled with the 
weight of the cargo and began to falter.  The 
veteran was directly beneath the cargo net and 
tripped and fell as the cargo net began to come 
down.  According to the veteran, he would have 
been crushed beneath the descending net had a 
fellow Marine not pulled him to safety at the 
last moment.

(4.)  While serving aboard ship in December 1961, 
the veteran witnessed four men on the fantail 
section of the vessel's stern pull up a Marine by 
a rope tied to his ankles.  The veteran's 
statement indicates that these four men 
deliberately tied the Marine to a rope and threw 
him overboard with malicious intent.  The Marine 
appeared to be in bad condition and, according to 
the veteran, the four men believed the injured 
Marine to be dead and so they untied the rope and 
threw his body overboard.  The veteran reported 
that he was not complicit with this action but 
rather accidentally came across the scene as it 
was happening.  The four men reportedly 
threatened the veteran that they would throw him 
overboard to his death if he reported the 
incident to anyone.  

(5.)  While assigned to the H&S Company, 3rd 
Reconnaissance Battalion, at Camp Schwab, 
Okinawa, in or around late 1962 to early 1963, 
the veteran reported that a distraught fellow 
Marine who had marital problems committed suicide 
by hanging himself from ceiling pipes with a 
noose made of towels.  The veteran was one of 
those men who discovered the body and had to cut 
him down from the rafters.

(6.)  While assigned to the H&S Company, 3rd 
Reconnaissance Battalion, at Camp Schwab, 
Okinawa, in or around 1962 to 1963, the veteran 
was riding back to base on a bus with several 
other men when, approximately once block away 
from the base gate, the bus was stopped by a 
black Marine armed with a submachine gun who 
ordered the bus driver and passengers off the bus 
and told them to walk the remainder of the way 
back to base and not tell the gate guard what 
transpired.  According to the veteran, the man 
threatened to shoot them to death if they did not 
comply with his orders.  The veteran informed the 
guard of the incident when he got back on base.  
The veteran reported that he later learned that 
the Marine who threatened him was involved in a 
dispute over a woman and that he went into town 
after stopping the bus and shot several people 
before he was finally being killed.

(7.)  While assigned to the H&S Company, 3rd 
Reconnaissance Battalion, serving aboard ship, 
the veteran and his fellow Marines were granted 
liberty at Saigon Harbor, South Vietnam, in or 
around 1962 to 1963.  According to the veteran, 
he went to town to watch a parade and take 
photographs when he heard shots being fired.  A 
foreign soldier armed with an AK-47 assault rifle 
pointed his weapon at the veteran and took his 
camera.  Then a U.S. Marine officer appeared and 
recovered the veteran's camera sans film.  The 
officer than commanded the veteran to help him 
escort high-ranking senior officers from the 
airport to an unknown location, advising the 
veteran that this was a very dangerous 
assignment.  The officer issued the veteran a 
rifle and sidearm with ammunition and ordered him 
to join him in a jeep and ride in back as a 
guard.  He was instructed to shoot at any 
pursuers and the veteran reported that he shot at 
least four persons during this incident.

(8.)  The veteran reported that during guerilla 
training in the Philippines, he witnessed a 
"Corporal [redacted]" accidentally fall into a 
improvised booby trap that was constructed for 
training purposes and suffered a serious leg 
injury in which his leg was nearly severed.

(9.)  During training in jungle warfare in 
Thailand under the tutelage of the Royal Thai 
Marines, a Thai Marine Officer displayed live, 
caged examples of the various dangerous venomous 
snakes that lived in the jungles of Southeast 
Asia that the soldiers could expect to encounter 
in the field.  According to the veteran, as the 
officer was showing off one particular species of 
snake who possessed a very potent and deadly 
venom, the snake struck out and bit the officer 
in the hand.  Without hesitation, the officer 
placed his hand down against a block and 
immediately severed it from his arm, thereafter 
cauterizing the stump by sticking it into the 
flames of an open campfire before passing out 
from the shock.  The veteran reported that this 
horrific memory remained with him ever since.


(10.)  The veteran reported that during a night 
operation he climbed down from the side of his 
ship on a rope ladder burdened with the awkward 
weight of a field radio.  As the ship pitched and 
rolled, he lost his grip, slipped, and fell.  His 
foot became entangled in the rope ladder, 
breaking his fall, but suspending him upside down 
over the rolling waves as his body was repeatedly 
slammed against the side of the ship's hull until 
he was pulled up and rescued.  He reported that 
he feared for his life during this incident.

(11.)  While assigned to the H&S Company, 3rd 
Reconnaissance Battalion, and stationed in 
Bangkok, Thailand, in or around 1962 to 1963, the 
veteran went to see an American film at a theater 
with some fellow Marines.  At the show, the King 
and Queen of Thailand appeared at the cinema and 
the Thai audience got out of the seats to bow on 
the floor before the monarch.  The veteran and 
his fellow Marines remained seated and refused to 
offer their respects, at which point two Royal 
Thai Marines aimed their AK-47 rifles at the 
veteran and ordered them to bow down.  The 
veteran said to the Royal Thai Marines that as an 
American and a Marine he was only required to bow 
before President Kennedy.  One of the Thai 
Marines loaded a round into his rifle, clicked 
off the safety, stuck the muzzle of the weapon 
against the veteran's neck and pushed the veteran 
down until he and his fellow Marines all complied 
with the order and bowed down on the floor.

(12.)  While in Satthip, Thailand, in or around 
1962 to 1963, the veteran was involved in a large 
military operation whose name the veteran was 
unable to recall.  According to the veteran, he 
and his fellow Marines landed ashore at Satthip 
and then moved to the part of Thailand that 
bordered Laos and North Vietnam.  The veteran, 
who was a field radio operator, was assigned to a 
Marine officer and he and several other enlisted 
Marines marched into the jungle on a secret 
mission.  After sleeping on bivouac, the veteran 
awoke to find that he and the officer were alone 
and had been abandoned by the other Marines.  The 
officer ordered the veteran to set up the radio 
and then the officer called in a major air 
strike, followed by an artillery bombardment, 
against an enemy village.  According to the 
veteran, he looked through binoculars and 
witnessed great carnage as the American attack 
planes dropped bombs and strafed the village.  He 
reported seeing Vietnamese men, women, and 
children die horrifically in the explosions.  The 
officer told the veteran that he was not to speak 
of what he witnessed or else he would be placed 
before a firing squad.  The veteran then related 
an elaborately detailed account of how he and the 
officer had to employ extreme evasion tactics 
over the course of the following several days to 
avoiding capture by enemy forces while returning 
back to base.  Afterwards, when he returned to 
Okinawa, he was brought out before the commanding 
officer of his unit and awarded a "Commendation 
Medal" for his conduct.  

(13.)  The veteran also reported that while he 
was in Thailand, he was put in charge of the 
battalion communication center despite being a 
private because of his exceptional abilities to 
perform.  Senior non-commissioned officers were 
placed under his command and he was given a top-
secret security clearance.  He reported that he 
was involved in the planning of top-secret 
operations and strikes against enemy forces in 
Vietnam.  He also reported that he was a member 
of an elite unit called the "Pathfinders" and 
served an extended tour of duty because a 
replacement for a Marine of his skills and 
abilities could not be found.  He reportedly 
received jungle commando training from the 
British Royal Marines and also special training 
from underwater demolitions divers of the United 
States Navy.

(14.)  The veteran reported that while stationed 
aboard an LST (a naval vessel used to transport 
Marines and amphibious vehicles) in the Formosa 
Straits of Thailand, a fire broke out aboard ship 
with the flames coming perilously close to the 
ammunition storage bulkheads.  The veteran 
reported that he volunteered to move the 
ammunition by hand from one side of the ship to 
the other, out of the immediate vicinity of the 
fire, thereby ensuring that the vessel was not 
lost to a catastrophic explosion.  (In this 
regard, the veteran's service medical records 
show that in January 1961, he was treated for 
burns to his hands from grasping a hot steel pipe 
while working in the mess hall.)

(15.)  The veteran reported that he went to 
Saigon on liberty to watch a performance by Bob 
Hope, but the enemy blew up the hotel which was 
to be the performance venue before he could 
arrive.  The veteran stated that he was fearful 
about how close he came to getting killed.

(16.)  The veteran reported that he had a 
girlfriend during service with whom he was very 
close, but she died in a fire while living in 
Okinawa.  The memory of her loss haunted him.   

In a written statement dated November 2002, Mr. J.E.M. 
reported that he was a personal friend of the veteran who 
knew him since 1957, prior to his entrance into active duty.  
Mr. J.E.M. reported, in essence, that the veteran was a well-
behaved and sociable person prior to entering active duty, 
but that after his discharge from service in 1964 he returned 
home with a markedly changed personality manifested by 
nervousness and anxiety which the witness attributed to the 
veteran's "war experience in Vietnam."

The veteran's service records show that he served in the 
United States Marine Corps as a radio telegraph operator with 
the Fleet Marine Force.  His personnel records show that he 
was assigned to the 1st Landing Support Company from June 2, 
1960 to October 10, 1961, and thereafter with the H&S 
Company, 3rd Reconnaissance Battalion, from December 20, 1961 
to March 11, 1963.  He then served in the Headquarters 
Battery of the 12th Marines from March 12, 1963 to November 
25, 1963, thereafter serving the remainder of his service 
stateside at Camp Pendleton, California, from January 14, 
1964 to June 3, 1964.  As a Marine with the Fleet Marine 
Force, his duties during service were primarily aboard ship, 
with various ports of call in Thailand and the Philippines 
during the course of his overseas deployment in the early 
1960s.  The records do not show that the veteran was ever 
stationed in Vietnam or within the territorial waters of 
Vietnam, nor that he ever served in combat or was wounded in 
action against enemy forces.  His officially recognized 
military decorations only include the Rifle Sharpshooter 
Badge and the Pistol Expert Badge.

A December 2002 report from the veteran's service department 
(Department of The Navy: United States Marine Corps) shows 
that the official diaries of the military units in which he 
served did not show that any personnel casualties were 
sustained during his period of active duty.  The service 
department confirmed none of the veteran's reported 
stressors.

In his hearing testimony of April 2004, the veteran reported 
being exposed to the aforementioned stressors in service and 
asserted that these stressors led to his current diagnosis of 
PTSD.  With regard to his claim for service connection for 
sleeping sickness and encephalitis, he testified that he 
currently had memory and mental concentration problems and 
cognitive impairment which he believed was caused by 
"sleeping sickness" that was a direct result or a side 
effect of multiple vaccinations and disease-preventative 
injections that were administered to him in service prior to 
his overseas deployment.

(a.)  Analysis: entitlement to service connection for 
sleeping sickness or encephalitis causing loss of memory and 
thought.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2003)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of narcoleptic-type symptoms 
in service will permit service connection for "sleeping 
sickness," encephalitis or any other organic mental illness, 
first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge from active 
duty when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Although the veteran's service medical records show that he 
experienced episodes of falling asleep in the middle of daily 
activity, this symptoms was investigated and no organic or 
psychiatric cause could be found to explain them.  The 
records show normal psychiatric and neurological findings 
throughout his entire period of active duty and no 
abnormalities with respect to his head or cranial nerves or 
any indication that he sustained head trauma during service.  
The service medical records also do not show a diagnosis of 
"sleeping sickness" or encephalitis.  The veteran's post-
service medical records show no psychiatric diagnosis in 1970 
and 1972.  Although a diagnosis of cognitive impairment, not 
otherwise specified, is shown in VA medical records dated 
over 35 years after his separation from service, there is no 
objective opinion presented which links this diagnosis to his 
military service.  In fact, post service treatment notes show 
that the veteran reported a history of having been kicked in 
the head by a horse but there is no evidence that such an 
incident occurred during active duty.

To the extent that the veteran asserts that there is a causal 
relationship between his immunization injections and 
vaccinations in service and his claimed "sleeping 
sickness," encephalitis and cognitive impairment, the record 
shows that he is not a person possessed of any formal medical 
training such that he is qualified to present medical 
diagnoses and commentary regarding their etiology.  His 
opinions in this regard are therefore not entitled to any 
probative weight when deciding the merits of his claim.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In conclusion, the Board finds that there is no objective 
evidentiary basis in which to allow the veteran's claim of 
entitlement to service connection for his cognitive problems 
(claimed as due to "sleeping sickness" and encephalitis).  
His appeal in this regard must therefore be denied.  Because 
the evidence in this case is not approximately balanced with 
respect to the merits of the claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Analysis: entitlement to service connection for post-
traumatic stress disorder.

The RO reviewed the evidence described in the factual portion 
of the decision and concluded that it was new and material to 
the veteran's previously denied claim for VA compensation for 
PTSD.  By rating decision of July 2002, the RO reopened the 
claim for a de novo review and denied it on the merits.  The 
veteran initiated and perfected a timely appeal of this 
decision and the claim is now before the Board for appellate 
consideration.

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  The Board must address the issue of whether new 
and material evidence has been submitted because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  The evidence of record has been reviewed in 
conjunction with 38 C.F.R. § 3.156(a), and a finding is made 
that the RO correctly concluded in its July 2002 rating 
decision that new and material evidence had been received 
which was sufficient to reopen the previously denied PTSD 
claim for a de novo review.  See Barnett, 83 F.3d at 1383.

The veteran contends that he currently has PTSD as a direct 
result of various combat and non-combat-related stressors 
that he alleges to have experienced during active duty.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In this case, there is no objective evidence to establish 
that the veteran "engaged in combat with the enemy."  See 
VAOPGCPREC 12-99; 65 Fed. Reg. 6257(2000).  Notwithstanding 
the veteran's accounts that he was involved in combat 
operations against enemy forces during service, his personnel 
records show no documentation indicating that he ever served 
in Vietnam.  His service records reflect that he was a radio 
operator and do not indicate references to combat.  The 
objective documentary evidence does not establish that he 
earned any decorations, medals, badges, ribbons, or awards 
indicative of participation in combat.  There is no 
indication in his records that he received any of the 
specialized combat training from British Royal Marines, Royal 
Thai Marines, or United States Navy underwater demolitions 
divers as he claims.  The service medical records also do not 
show that he sustained any combat-related injuries or wounds 
or, for that matter, any medical treatment reports that 
corroborate any of his alleged stressors.  For these reasons, 
the Board concludes that the veteran did not engage in combat 
with the enemy and therefore categorically regards any of the 
veteran's accounts which refer to his participation in combat 
or being present in Vietnam to be unverifiable and not 
credible for purposes of establishing veracity of his 
stressors.

The veteran claims that his PTSD is linked to stressor 
incidents in which he almost lost his hand in an prank 
involving tight handcuffs because the cuffs cut off the 
circulation to the point that a physician became involved and 
opined that amputation was necessary if the cuff could not be 
removed in time.  He also claims that he nearly fell into the 
sea to his death while climbing down a rope ladder over the 
side of a ship.  The Board finds these accounts are 
unverified because the veteran's service medical records 
contain no mention of this alleged incident.

The veteran's service records and the official unit diaries 
obtained from the United States Marine Corps fail to verify 
his alleged stressors of witnessing the sinking of a Marine 
amphibious vehicle with the loss of all crewmen aboard and 
the loss of one Navy diver who attempted to rescue them.  
There is also no indication that any casualties were 
sustained by the veteran's units during his postings with 
them that would corroborate his accounts of witnessing four 
men deliberately throw a Marine overboard to his death, the 
suicide by hanging of a distraught Marine over his marital 
problems, the violent death of a black Marine who went on a 
shooting spree in Okinawa, and the accident in which 
"Corporal [redacted]" severely injured his leg in a booby trap 
built for training purposes.

The veteran's accounts of witnessing a Royal Thai Marine 
deliberately self-amputate his snake-bitten hand to avoid 
succumbing to its deadly venom, being forced at gunpoint to 
genuflect before the King and Queen of Thailand at a Bangkok 
movie theater, and losing a beloved girlfriend who died in a 
fire while residing in Okinawa are simply anecdotal and, 
without any corroboration by objective documentation or 
eyewitnesses, cannot be accepted as true solely on the 
veteran's own testimony.

Lastly, the veteran claims that he was almost crushed by a 
falling helicopter cargo net and was involved in a shipboard 
fire in which he heroically volunteered to transport 
ammunition from one side of the ship to the other to prevent 
the loss of the vessel in a catastrophic explosion.  
Notwithstanding his account, the Board is unable to find any 
documentation in his service medical records, his service 
personnel records or his unit history records to verify that 
these alleged incidents took place.  There is no 
documentation that he ever received any special commendation 
for his conduct in service for valor or heroism.

For PTSD to be service connected, the evidence must establish 
that the veteran's diagnosis of PTSD is linked to these 
claimed stressors and that these alleged stressors actually 
occurred during his military service.  After a thorough 
review of the evidence, the Board finds that the documentary 
evidence of record is insufficient to support a finding that 
any of the aforementioned stressor incidents had actually 
occurred.  The Department of The Navy: United States Marine 
Corps was contacted by the RO and provided with the veteran's 
service dates and unit identification and asked to provide 
records which may verify his alleged stressors.  A review of 
the claims file shows that the veteran's service department 
was unable to provide any documentation that substantiated 
the veracity of the veteran's stressor accounts.  
Furthermore, VA sent correspondence to the veteran requesting 
additional information regarding his stressors.  The veteran 
was unable to provide any useful details, witness statements 
or documentation in his own possession to help verify his 
stressors.

Although the veteran was psychiatrically examined several 
times during service in relation to his episodes of 
misconduct, he was diagnosed as normal and without evidence 
of an organic brain disorder, psychosis or neurosis during 
all psychiatric evaluations conducted during active duty.  
The Board does not find that the veteran's behavioral 
problems noted during service constitute credible evidence of 
any of his alleged stressors in view of the absence of any 
documentation that corroborates any of the veteran's 
accounts.  

The veteran's post-service medical treatment records are 
insufficient to verify his PTSD stressors.  The psychiatric 
treatment records showing PTSD linked to his alleged 
stressors are based entirely on the veteran's own accounts of 
his stressors and not upon any objective medical or military 
record, or upon any personal knowledge by the physician that 
the veteran's stressors had actually occurred during his 
period of active service.  Therefore, these records are not 
useful for purposes of corroborating the veteran's accounts 
in order to prove that the alleged stressor incidents 
associated with his PTSD diagnosis had actually occurred.  
See DeSousa v. Gober, 10 Vet. App. 461 (1997) (where the 
facts show that the veteran received treatment from a 
physician many years after service, and the conclusion 
reached by the physician is clearly based solely on the 
history provided by the veteran, or the hearsay recitation of 
a diagnoses or other medical history, the Board is not bound 
to accept the medical conclusions and/or opinions of a 
physician.)

In conclusion, the veteran's alleged stressor accounts are 
not supported by credible evidence.  As the veteran's current 
diagnosis of PTSD is predicated upon a stressors which the 
evidence fails to corroborate, his claim of entitlement to 
service connection for PTSD must be denied.  Because the 
evidence in this case is not approximately balanced with 
respect to the relative merits of his claim, the benefit-of-
the-doubt doctrine does not apply.  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability claimed as due to 
sleeping sickness and encephalitis causing loss of memory and 
thought, to include a diagnosis of cognitive impairment not 
otherwise specified, is denied.

Service connection for PTSD is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



